ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 7 January 2021 for the application filed 5 July 2018 which claims priority to EP17181619.2 filed 17 July 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 8 January 2021 as follows: 
Claim 20: line 2 “arranged to be surround” is amended to “arranged to 
Claim 21: line 13 “arranged to be surround” is amended to “arranged to 


Response to Arguments
Applicant’s arguments, see pages 6-7, filed 7 January 2021, with respect to claims 1 and 3-21 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1 and 3-21 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a first part; a second part, the first part being movably mounted relative to a second part; a dynamic conduit arranged such that movement of the first part relative to the second part causes the dynamic conduit to move through a movement volume from a first conduit position to a second conduit position; a first fastener arranged to couple a component to the aircraft assembly, at least some of the first fastener residing within the movement volume of the dynamic conduit; a safety guide arranged to be coupled to the first fastener, the safety guide comprising a bridge portion which extends away from the first fastener within the movement 
Regarding Claim 14, the prior art of record fails to disclose or teach “a first part; a second part, the first part being movably mounted relative to a second part; a dynamic conduit arranged such that movement of the first part relative to the second part causes the dynamic conduit to move through a movement volume from a first conduit position to a second conduit position; first and second fasteners arranged to couple one or more components to the assembly, at least some of at least one of the fasteners residing within the movement volume of the dynamic conduit; providing a safety guide, the safety guide comprising: a first cap portion arranged to be mounted on the first fastener; a second cap portion arranged to be mounted on the second fastener; and a bridge portion extending between and connecting the first cap portion and the second cap portion, at least some of the bridge portion residing within the movement volume of the dynamic conduit; and placing the safety guide on one or both of the pair of fasteners” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 14 is neither anticipated nor made obvious by the prior art of record.  Claim 15 depends from claim 14 and is therefore also found allowable.
Regarding Claim 21, the prior art of record fails to disclose or teach “a first part; a second part, the first part being movably mounted relative to a second part; a dynamic conduit arranged such that movement of the first part relative to the second part causes the dynamic conduit to move through a movement volume from a first conduit position to a second conduit position; a first fastener arranged to couple a component to the aircraft assembly, at least some of the first fastener residing within the movement volume of the dynamic conduit; and a safety guide arranged to be coupled to the first fastener, the safety guide comprising a bridge portion which extends away from the first fastener within the movement volume of the dynamic conduit so as to support the dynamic conduit when the dynamic .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/14/2020